On Motion For Rehearing
MORRISON, Judge.
Appellant’s attorneys have filed an affidavit in which they state that they delivered the statement of facts herein “to counsel for the State for approval and that it was approved by them on a date unknown to appellant-, but within two weeks from February 23, 1954, and was thereupon immediately delivered to the Clerk of the Trial Court, with a request that it be filed.”
If counsel can secure a supplemental transcript supporting their assertion that the statement of facts was, in fact, delivered to the clerk in time for filing, they should do so.
Appellant’s motion for rehearing is overruled.